SAUNDERS, J.,
dissents and assigns reasons.
I would grant the writ. This court is called upon to weigh the rights of the Juvenile against the rights of the public to have open access to the courts. The Juvenile is attempting to waive his rights to privacy and the victim of his crime is not a party to the hearing. Under these circumstances, I feel the need for open access and the Juvenile’s right to self determination far outweigh any other consideration before the court and I would allow the Juvenile to waive his right to a confidential hearing.